United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-2011
                                     ___________

Arthur D’Amario, III,                     *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Bureau of Prisons, Sued as U.S.           *      [UNPUBLISHED]
Bureau of Prisons,                        *
                                          *
             Appellee.                    *
                                     ___________

                          Submitted: February 7, 2003
                              Filed: February 10, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Arthur D’Amario appeals the district court’s1 order denying his Federal Rule
of Civil Procedure 60(b) motion. D’Amario sought relief from the district court’s
underlying judgment, which he did not timely appeal, denying his third 28 U.S.C.
§ 2241 petition as abusive, and denying his motion for sanctions against the
government attorney. In support of Rule 60(b) relief, D’Amario argued he had been
unable to obtain a transcript that he needed to support his petition until after judgment

      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.
was entered. However, we agree with the district court that the transcript would have
made no difference in the disposition of D’Amario’s claims and therefore was not
newly discovered evidence that warranted Rule 60(b) relief.

      We therefore find no abuse of discretion in the denial of Rule 60(b) relief. See
Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988). Accordingly, we
affirm. See 8th Cir. R. 47B. We deny as moot D’Amario’s motion for summary
disposition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-